UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Worldwide Plaza 309 West 49th Street New York, New York 10019 (Address of principal executive offices) Yutaka Itabashi Worldwide Plaza 309 West 49th Street New York, New York 10019 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2016 Date of reporting period:March 1, 2015 -May 31, 2015 Item 1. Schedule of Investments JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS May 31, 2015 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets JAPANESE EQUITY SECURITIES Banks Akita Bank, Ltd.* $ $ $ General banking services The Kagoshima Bank, Ltd. General banking services The Yamanashi Chuo Bank, Ltd. General banking services Total Banks Chemicals Fujikura Kasei Co., Ltd.* Specialty coating materials and fine chemicals Sakai Chemical Industry Co., Ltd.* Titanium oxide, polyvinyl chloride stabilizers, and pharmaceuticals Tenma Corporation Plastic molding company Total Chemicals Construction Toenec Corporation ) Constructs comprehensive building facilities Total Construction ) Electric Appliances Espec Corp Meteorological testing devices Kitagawa Industries Co., Ltd. Industrial fasteners and electromagnetic wave resistant parts Nichicon Corporation Manufacture and sale of capacitors and transformers Total Electric Appliances Financing Business Hitachi Capital Corporation Financial services Ricoh Leasing Company, Ltd. Office automation equipment leasing Total Financing Business Food Fuji Oil Co., Ltd. ) Palm oil and coconut oil Total Food ) Glass and Ceramics Products Nichiha Corporation Ceramic exterior walls and other construction materials Total Glass and Ceramics Products Information and Communication Okinawa Cellular Telephone Company Cellular and car phone services Otsuka Corporation Computer information system developer Total Information and Communication % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Iron and Steel Chubu Steel Plate Co., Ltd. $ $ $ Manufactures electric furnace steel plates Mory Industries Inc. ) Stainless pipes Nichia Steel Works, Ltd.* ) Produces and sells steel products Osaka Steel Co., Ltd. Electric furnace steelmaker Total Iron and Steel ) Machinery Hisaka Works, Ltd. ) Heat exchangers and evaporators Oiles Corporation ) Manufactures oilless bearings Sato Corporation Automation recognition systems Sintokogio, Ltd. Engineering equipment Total Machinery Metal Products Neturen Co., Ltd. Induction hardening equipment NHK Spring Co., Ltd. Automobile-related products Piolax, Inc. Production and sale of automobile parts Rinnai Corporation Manufactures and sells gas appliances Total Metal Products Other Products Fuji Seal International, Inc. ) Packaging-related materials and machinery Nishikawa Rubber Company Ltd. ) Rubber products Total Other Products ) Real Estate Keihanshin Building Co., Ltd. Real estate leasing and building management Total Real Estate Retail Trade Arc Land Sakamoto Co., Ltd. Operates home centers Create S D Co., Ltd. Drug store chain Shimamura Co., Ltd. ) Clothing chain United Arrows Ltd. ) Operates fashion stores Total Retail Trade Textiles and Apparel Hogy Medical Co., Ltd. Medical supply products Total Textiles and Apparel % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Transportation and Warehousing Japan Transcity Corporation $ $ $ Warehousing and transportation services Meiko Trans Co., Ltd. ) Operates port-harbor transport facilities Trancom Co., Ltd. Logistics services Total Transportation and Warehousing Transportation Equipment Nissin Kogyo Co., Ltd. ) Brake systems Total Transportation Equipment ) Utilities The Okinawa Electric Power Company, Incorporated* Thermal power Total Utilities Wholesale Trade Matsuda Sangyo Co., Ltd. Wholesales precious metals, electronic materials, and food Siix Corporation Video, audio, and office equipment Ryoden Trading Company, Ltd. Electronic components Sugimoto & Co., Ltd. Tools and measuring instruments Total Wholesale Trade TOTAL INVESTMENTS IN JAPANESE EQUITY SECURITIES $ $ $ INVESTMENT IN FOREIGN CURRENCY Japanese Yen Non- interest bearing account ) TOTAL INVESTMENT IN FOREIGN CURRENCY $ $ $ ) TOTAL INVESTMENTS $ $ $ OTHER ASSETS LESS LIABILITIES, NET $ NET ASSETS $ Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $23,336,590 Aggregate gross unrealized depreciation for all securities in which there is an excess of value over tax cost was $(4,540,738) *Non-Income Producing Security Portfolio securities and foreign currency holdings were translated at the following exchange rate as of May 31, 2015 Japanese Yen: 124.035 $1.00 The following table summarizes the valuation of the Fund's investments by fair value hierarchy levels as of May 31, 2015. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Level Investments in Securities Level 1 Equity Securities $ Foreign Currency Level 2 – Level 3 – Total $ During the quarter ended May 31, 2015, there were no transfers between Level 1 and Level 2 and the Fund did not hold any instruments which usedsignificant unobservable inputs (Level 3) in determining fair value. Item 2. Controls and Procedures. (a) The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b) There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. (a) Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAPAN SMALLER CAPITALIZATION FUND, INC. By: /s/ Yutaka Itabashi Yutaka Itabashi, President (Principal Executive Officer) Date:July 1, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Yutaka Itabashi Yutaka Itabashi, President (Principal Executive Officer) Date:July 1, 2015 By: /s/Amy J. Marose Amy J. Marose, Treasurer (Principal Financial Officer) Date:July 1, 2015
